Citation Nr: 0936794	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-11 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder, claimed as secondary to a service-connected right 
ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The case was subsequently transferred 
to the jurisdiction of the St. Petersburg, Florida RO, which 
certified the claim for appeal.

In July 2007, the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the St. 
Petersburg RO.  A copy of the transcript has been associated 
with the claims file.

In November 2007, the claim was remanded for further 
development, including to provide the Veteran with a VA 
examination.  The claim is again before the Board for 
appellate review.


FINDING OF FACT

There is no competent evidence that a lumbar spine disorder 
is attributable to the Veteran's right ankle disability.


CONCLUSION OF LAW

A lumbar spine disorder was not caused or aggravated by the 
Veteran's right ankle disability.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a September 2005 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The Board notes, however, that the 
appellant was not provided specific notice regarding 
disability ratings and effective dates until January 2008.

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless.  Notice 
errors may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).  In this case, the appellant's claim was 
readjudicated after proper notice was provided.  See July 
2009 Supplemental Statement of the Case.  Therefore, the 
Board finds no prejudice based on lack of notice.

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's adequately identified treatment 
records have been obtained, and he was provided with a VA 
examination.  Hence, the case is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, private treatment records, and VA medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 

As a preliminary note, the Veteran's claim of entitlement to 
service connection for a low back disorder was denied on a 
direct basis in an April 1993 rating decision.  That decision 
was not appealed.  The claim here on appeal is limited to 
consideration of a secondary service-connection claim.  The 
Veteran asserts that he developed a lumbar spine disability 
as a result of a fall caused by the collapse of his service-
connected right ankle.  Therefore, the Board will only 
address the issue of service connection for the lumbar spine 
disorder on a secondary basis.

A disability is service connected if it is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Secondary service connection may also be 
established when there is aggravation of a non-service-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease.  
38 C.F.R. § 3.310(b).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Veteran argues that his current back disorder resulted 
from a fall when his right ankle collapsed while stepping 
into his bathtub.  The record clearly documents that the 
Veteran suffered an injury to his back in April 2005 due to a 
fall.  The Veteran presented to the hospital after his fall 
complaining of low back pain.  He reported a past medical 
history of sciatica.  He was diagnosed with acute myofascial 
strain of the lumbar spine.  An MRI of the lumbar spine taken 
in April 2005 noted significant disc degeneration at the L5-
S1 with a small midline disc protrusion and lateral extension 
of the distal bulge into the neural foramina producing some 
compression of the undersurface of the exiting right L5 nerve 
root in the neural foramina.  No compression fracture was 
seen.  MRI of the lumbar spine in October 2005 showed lumbar 
disc degeneration of the L5-S1 with a small disc protrusion 
at L5-S1 without neural compression.  The lumbar spine was 
stable upon flexion and extension, with no fracture or 
dislocation seen.  Disc space heights were normal, and the 
impression was a normal lumbar spine.  See October 2005 MRI 
report.  A comment in July 2006 noted that the Veteran's 
October 2005 MRI showed a lumbar spine that was "basically 
unremarkable for [his] age, [with] one protrusion."  An 
April 2007 MRI also showed mild broad disc bulge with small 
midline disc protrusion at L5-S1 with foraminal narrowing due 
to the disc bulge.  There was no evidence of focal disc 
protrusion, spinal stenosis, or significant foraminal 
stenosis.  A September 2008 MRI showed some facet changes at 
T11-12 and L4-5, as well as L5-S1 degenerative disc with 
decreased height and a small central disk protrusion with no 
central canal or neural foraminal stenosis.

In April 2008, the Veteran submitted an opinion from his 
private orthopedic surgeon, noting that the Veteran's current 
chronic back and leg pain were exacerbated by his fall in 
April 2005.  He noted that the Veteran used a cane for 
ambulation.  There was no rationale offered for the opinion.

The Veteran was afforded a VA examination in June 2009.  The 
physician reviewed his claims file extensively.  After a full 
examination of the Veteran and a review of the claims file, 
she diagnosed the Veteran with lumbar degenerative disc 
disease of the L4-5 and degenerative thoracolumbar facet 
changes with residual right lateral sensory L5 radiculopathy.  
She noted that this was consistent with natural aging and not 
caused by or related to the service-connected right ankle or 
his April 2005 fall.  She explained that although the MRI 
showed chronic degenerative changes in the L5-S1 disc, they 
were not consistent with an acute finding.  She noted that 
the degenerative changes were, however, consistent with 
natural aging.  The Board notes that this opinion 
corresponded with the July 2006 comment that the Veteran's 
MRI was unremarkable for his age.

The Board also notes that the record contains documented back 
pain prior to the April 2005 injury-the Veteran sought 
treatment for a work-related low back injury in March 1999 
and low back pain in December 2003.  A January 2004 x-ray of 
the lumbar spine showed no significant abnormality.  No MRI, 
however, was taken of the lumbar spine before the Veteran's 
April 2005 injury.

In deciding this appeal, the Board must weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The 
Board is also mindful that it cannot make its own independent 
medical determination, and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 31 (1998).  The Board may favor the 
opinion of one competent medical expert over that of another, 
provided the reasons therefor are stated.  Winsett v. West, 
11 Vet. App. 420, 424-25 (1998).  Further, while the Board is 
not free to ignore the opinion of a treating physician, 
neither is it required to accord it substantial weight.  See 
generally Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  
Courts have repeatedly declined to adopt a "treating 
physician rule," which would give preference, i.e., 
additional evidentiary weight, to this type of evidence.  See 
White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).

After careful consideration of the evidence of record, the 
Board finds that the Veteran's April 2005 fall did not cause 
his current degenerative disc disease.  While the Veteran's 
MRIs clearly documented that he has degenerative changes in 
the L5-S1 disc, the VA examining physician specifically 
stated that this type of disorder is not consistent with an 
acute finding.  There are also other competent comments of 
record, dated after the Veteran's fall, that he had a normal 
spine consistent with his age.

The Veteran did submit a private opinion stating that his 
current low back pain was related to his fall.  The 
physician, however, did not provide any rationale for his 
opinion or discuss any of the Veteran's MRI findings.  The 
failure of the physician to provide a basis for his opinion 
affects the weight and credibility of the evidence.  
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  He 
also did not discuss whether the Veteran's fall specifically 
caused his degenerative disc disease; the physician only 
generally commented as to "back pain."  The Board, 
therefore, finds this opinion carries no probative weight.

The Board also notes that the record has raised the issue of 
whether the Veteran's altered gait (due to his ankles) 
exacerbated his age-related back disorder.  In 2003 and 2004, 
when the Veteran was applying for an increased rating for his 
ankle disabilities, there was documentation that he was 
developing possible instability in his right ankle, causing 
an unbalanced gait.  See October 2003 Progress Notes.  The 
record also implied that the Veteran's prolonged use of his 
cane for his ankles was possibly causing low back pain.  See 
December 2003 Progress Notes.  In December 2003, the Veteran 
presented to his physician with complains of lower back pain, 
secondary to his ankle pain.  The physician noted that the 
Veteran was developing a new complaint of lower back pain 
secondary to his asymmetrical gait and crutch walking.  In 
December 2003, the Veteran was seen for a physical 
examination and an altered gait was noted.  The Veteran was 
limping on his right foot.  In January 2004, ankle 
instability was noted and back pain was reported, but in 
February 2004, ambulation was described as normal.

In April 2007, the Veteran was seen by a VA examiner for an 
examination in response to his claim for an increased rating 
for his ankle disabilities.  During the examination, the 
Veteran walked into the room on his cane.  He was also 
limping.  The Veteran told the physician that he always used 
his cane when he went outside his home.  After the 
examination, the physician observed the Veteran walk down the 
hallway of the hospital, from one end of the building to the 
other, holding his cane off the ground.  His gait also went 
from limping to normal as he left the examining room.  The 
physician watched the Veteran walk out of the building, off a 
curb, and across the parking lot, all while never using his 
cane and ambulating normally.

Due to the Veteran's change in ambulation and gait, as well 
as the physician's observations, the Board finds that an 
altered gait did not contribute to his back disability.  
While the Board understands that flare-ups of the ankles 
could contribute to an occasional, temporary altered gait 
causing some back pain, the record has not shown that the 
altered gait was severe enough to cause or aggravate the 
Veteran's low back disorder.

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the appellant's claim of entitlement to a lumbar spine 
disorder, secondary to his service-connected right ankle 
disability.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, but the preponderance of the evidence is 
against the claim, and the doctrine is therefore not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lumbar spine 
disorder, claimed as secondary to a service-connected right 
ankle disability, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


